Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings were received on 3/22/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-11, 13, 14, 16-19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Feraud et al (US Pub 2017/0173597 A1) in view of Reeves (USP 5,562,823).
Regarding claims 1 and 13, Feraud discloses a device and method for separating a first mineral of a first specific gravity from at least a second mineral of a second specific gravity that is lower than the first specific gravity, the device comprising: a centrifuge configured to rotate about an axis (paragraph 0021), the centrifuge comprising: an inner chamber (see Fig. 5; element 1), at least one collection region comprising an outer chamber subject to centripetal acceleration when the centrifuge rotates about the axis (see Fig. 5; element 2), and a flow path between the collection region and the inner chamber to convey a mineral-containing material from the inner chamber to the collection region (paragraph 0023), but Feraud does not disclose at least one energy injection module coupled to the collection region and configured to provide oscillating energy into the collection region, wherein the collection region and the energy injection module are configured to stratify the first and second minerals. Reeves teaches an energy injection module configured to couple to the collection region to provide oscillating energy into the collection region, wherein the centrifuge, the collection region and the energy injection module are configured to settle minerals out of the mineral-containing material and stratify the minerals by specific gravity for the purpose of optimizing separation results of the suspension (col. 8, lines 47+ and col. 9, lines 1-3; specific gravity is a function of density that is used by Reeves to separate by centrifuge). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Feraud’s centrifuge, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claims 2 and, 14, Reeves further teaches the energy injection module is configured to provide acoustic energy into the collection region (col. 3, lines 48+). It 
Regarding claims 4 and 16, Reeves further teaches the energy injection module is configured to provide acoustic energy at a plurality of frequencies simultaneously (col. 4, lines 1-11). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 5, Reeves further teaches the energy injection module is configured to provide oscillating pressure waves into the collection region (col. 4, lines 1-19). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 6, Reeves further teaches the energy injection module is configured to provide oscillating energy into the collection region such that the oscillating energy propagates into the collection region along a direction substantially parallel to a direction of centripetal acceleration at the collection region (element 18 parallel with element 14). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 7, Reeves further teaches a membrane between the collection region and the energy injection module (col. 3, lines 35-47; tube component).  It would 
Regarding claim 8, Feraud discloses the centrifuge is configured to receive the mineral-containing fluid in a slurry (paragraph 0002; further, the material or article worked upon does not limit apparatus claims see MPEP 2115).
Regarding claim 9, Feraud discloses the centrifuge is configured to receive the mineral-containing fluid in a slurry and is configured to circulate the slurry across the collection region as the centrifuge rotates about the axis (paragraph 0021).
Regarding claim 10, Reeves further teaches at least one spring that acts on the energy injection module and that counters at least part of a centripetal acceleration from rotation of the centrifuge (element 158). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 11, Reeves further teaches at least one sensor that measures an amount of material present in the collection region (col. 8, lines 66+ and col. 9, lines 1-3). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 17, Reeves further teaches generating the energy waves comprises generating pressure waves (col. 4, lines 1-19). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 18, Reeves further teaches generating the energy waves comprises generating at least one standing wave in the collection region (col. 4, lines 20-26). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension.
Regarding claim 19, Reeves further teaches obtaining the fluidized slurry comprises grinding the minerals such that the minerals have a maximum particle size of 100 microns and adding a fluid to the minerals (col. 2, lines 13-16; cells are particle size less than 100 microns). It would have been obvious at the time of filing to modify Feraud to include an energy injection module, as taught by Reeves, for the purpose of optimizing separation results of the suspension down to a desired particle size.
Regarding claim 22 and 24, Feraud discloses the centrifuge containing the slurry is configured for extraterrestrial use (paragraph 0006-0007; enclosed system with utilizing pistons for controlling the draw or discharge rate).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed. See MPEP 2114. Here, the enclosed system and hydraulic nature of the device would be capable of extraterrestrial use.
Regarding claims 23 and 25, Reeves further teaches removing a collection region when a quantity of material is collected within the collection region and replacing the removed collection region with an empty collection region (element 14 receives closed tubes having a solution with components to be separated).  It would have been .

Allowable Subject Matter
Claims 3, 12, 15, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a providing oscillating energy into the collection region of a centrifuge.  The closest prior art does not disclose or make obvious providing acoustic energy at a subsonic frequency.  Further, the closest prior art does not disclose weighing material collected within the collection region of the centrifuge.  This is distinct from the prior art in that the cited prior art discloses sonicating material at an ultrasonic frequency.  It would have not been obvious to modify the prior art to have a subsonic frequency as the prior art teaches the materials to be separated by acoustic energy would be separated at an ultrasonic frequency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Double Patenting Rejection
The Double Patenting rejection has been withdrawn due to a timely filed Terminal Disclaimer.
Claim Objections
The Claim Objections have been withdrawn due to Applicant’s amendment.
Rejection under USC 103
Regarding Applicant’s argument,” Nor would it have been obvious to combine Reeves with the Feraud reference (US 2017/0173597), a combination cited in related Application No. 16/374,669. First, as noted above, Reeves does not disclose a centrifuge having an inner chamber, a collection region comprising an outer chamber, and a flow path between the outer chamber and the inner chamber. Thus, Reeves provides no disclosure of why a person of ordinary skill in the art should couple a “sonic energy force applying means” to a collection region comprising an outer chamber, rather than an inner chamber,” and,” In contrast, Feraud teaches how to “control the characteristics of the product drawn, and in particular to allow for the drawing of a dense compact phase, said phase being strongly dehydrated if desired, by controlling the flow rate.” Feraud ^ 4. Feraud’s system can be adequately stratified into a “dense, compact,” and “strongly dehydrated” phase “by controlling the flow rate” subjecting the centrifuge bowl to “high rotational speeds.” Feraud ^ 4. A skilled artisan reviewing Feraud would see no need to reduce rotational speeds, as taught in Reeves, to prevent harm to the dense, compact, strongly dehydrated phase. Further, in Feraud’s drawing process, See Feraud ^ 5, 10. Nor does Feraud disclose any need to reduce the size or speed of the centrifuge for safety or convenience reasons—in fact, Feraud explains that its draw system “must not compromise the scalability of the rotary bowl where the centrifugal settling takes place.” Feraud fJ[ 4. And Feraud encourages “simplicity” and a need for “very little maintenance,” Feraud ^ 4, both goals that would be undermined by the coupling of a sonic energy force applying means to a collection chamber already needing to accommodate a drawing apparatus connected to the collection chamber. See Feraud fJ[ 23,“ the Examiner disagrees.  The Examiner asserts that Feraud in view of Reeves teaches a centrifuge system with inner and outer chambers and an energy injection module.  In this case, it would have been an obvious combination to one of ordinary skill in the art at the time of filing as Reeves teaches applying acoustic energy to assist centrifugal force in stratifying particles out of a fluid solution.  Specifically, Reeves’ teaches the use an energy injection module for the purpose of using acoustic energy to speed up separation of components in a solution (col. 2, lines 20-49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.K./Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655